Name: Commission Regulation (EEC) No 1052/88 of 20 April 1988 amending Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  information technology and data processing;  plant product;  trade
 Date Published: nan

 22. 4. 88No L 103/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1052/88 of 20 April 1988 amending Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3909/87 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 351 8/86 (3), as last amended by Regulation (EEC) No 210/88 (4), makes imports of certain orange juices subject, under specific surveillance measures, to the submission of an import licence ; Whereas the submission of import licence applications should be permitted on all working days in order to make business relations between operators in the sector easier ; whereas, moreover, with a view to limiting administrative notifications by the Member States to the minimum, provision should be made for notification only in cases where applications have been submitted, 1 . The last subparagraph of Article 3 ( 1 ) is deleted. 2. Article 5 is replaced by the following : 'Article 5 Member States shall notify the Commission of :  the quantities of orange juice in respect of which applications for import licences have been submitted,  the country of origin, broken down in accordance with the combined nomenclature . Such information shall be notified at the following intervals :  each Wednesday for applications submitted on Mondays and Tuesdays,  each Friday for applications submitted on Wednesdays and Thursdays,  each Monday for applications submitted on the previous Friday.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3518/86 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 20. 3 OJ No L 325, 20 . 11 . 1986, p . 14. (4) OJ No L 21 , 27. 1 . 1988 , p. 7.